Name: Commission Regulation (EEC) No 4086/88 of 21 December 1988 establishing for 1989 the list of vessels exceeding eight metres length overall and permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds eight metres
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 28 . 12. 88 No L 359/35Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4086/88 of 21 December 1988 establishing for 1989 the list of vessels exceeding eight metres length overall and permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds eight metres THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Council Regulation (EEC) No 3287/88 (2), and in particular Article 15 thereof, Whereas Article 9 (3) (c) of Council Regulation (EEC) No 3094/86 provides for the establishment of an annual list of vessels exceeding eight metres length overall autho ­ rized to fish inside the continental coastal zone of the North Sea for sole using beam trawls of which the aggre ­ gate beam length exceeds eight metres and Article 9 (5) of that Regulation provides for the adoption of detailed rules for the implementation of this provision ; Whereas the list is to consist of those vessels which at the date these restrictions take effect comply with the criteria set out in Article 9 (3) (b) and (c) of the Regulation and with the technical requirements for access to the said area, as determined by the legislation of their flag State or State of registration ; Article 1 1 . The list of vessels authorized by virtue of Article 9 (3) (c) of Regulation (EEC) No 3094/86 to use beam trawls whose aggregate length exceeds eight metres inside the area within 1 2 miles of the coasts of France, north of lati ­ tude 51 °00'N, Belgium, the Netherlands, the Federal Republic of Germany, and the west coast of Denmark as far as the Hirtshals Lighthouse, measured from the base ­ lines from which the territorial waters are measured, is given in the Annex. 2. The list shall consist of those vessels exceeding eight metres length overall :  whose primary activity is fishing for shrimps, and  which entered into service before 1 January 1987, and have been fishing with beam trawls in waters beyond the baselines before that date, and  which complied on 1 January 1987 with the technical requirements determined by the legislation of the Member State whose flag they fly or in which they are registered for fishing with beam trawls in the area referred to in Article 9 (3) (a) of Regulation (EEC) No 3094/86, and  whose engine power on 1 January 1987 did not exceed 221 kW and in the case of derated engines did not exceed 300 kW before derating. 3 . Vessels which went out of service between 1 July 1986 and 1 January 1987 for reasons of force majeure but which would otherwise comply with the conditions set out in paragraph 2 may appear on the list. Vessels for the construction of which a binding contract was signed before 11 October 1986 may also appear on the list provided that when constructed they comply with the conditions set out in paragraph 2 apart from the references to 1 January 1987. Whereas inclusion in the list is without prejudice to the application of other measures for the conservation of fishery resources provided for or adopted in conformity with Regulation (EEC) No 3094/86 or Council Regulation (EEC) No 170/83 0 ; Whereas it is therefore necessary to establish this list and to lay down detailed rules for its establishment and modi ­ fication : Whereas it is necessary to define the primary activity of a vessel ; (') OJ No L 288, 11 . 10 . 1986, p. 1 . (2) OJ No L 292, 26. 10 . 1988, p. 5. (3) OJ No L 24, 27. 1 . 1983, p. 1 . No L 359/36 Official Journal of the European Communities 28 . 12. 88 4. The list is valid from 1 January to 31 December 1989 . The list shall be supplemented, if necessary, before 30 June 1989, in accordance with the procedure laid down in Article 15 of Regulation (EEC) No 3094/86, to take account of any other vessels which entered into service before 1 January 1987 but were not included on the list on the date of entry into force of this Regulation . 5 . Member States shall verify that vessels included on the list comply with the conditions set out in paragraph 2 and shall, if necessary, notify the Commission of a request for modification of the list in accordance with Article 2. Article 2 1 . Requests for modification of the information in the Annex shall be notified to the Commission by the Member State whose flag the vessel concerned flies or in which it is registered . 2. However, where the modification involves a change of flag or country of registration the request shall be made by the Member State whose flag the vessel flies or in which it is registered after the change . 3. A request shall include all information necessary to evaluate its compliance with the provisions laid down in Article 1 . It shall also include the name of the vessel , its external identification letters and numbers, its port of registry, its radio call sign and the make and type of engine . 4. The Commission shall evaluate the information submitted . The Commission shall then modify the list referred to in Article 1 in respect of those requests which have been . found to conform with the aforementioned provisions. It shall notify all Member States of these modifications, which shall take effect from a date deter ­ mined by the Commission. Article 3 Vessels whose primary activity is fishing for shrimps are those vessels which have permanently installed on board a boiler suitable for the processing of shrimps and a sieve designed to separate juvenile flatfish from shrimps, and :  which fished for shrimps for more than half of the time spent at sea during a representative period of twelve consecutive rtionths within the two years prece ­ ding the date of entry into force of this Regulation, or  whose income from the sale of shrimps during a representative period of twelve consecutive months within the two years preceding the date of entry into force of this Reguation, calculated as a proportion of the total first-hand sales, constituted 50 % or more of their earnings, or  whose total landings during a representative period of twelve consecutive months within the two years prece ­ ding the date of entry into force of this Regulation included 50 % or more by weight of shrimps. In the case of a vessel replacing another vessel on the list, primary activity may be proved by taking into account the activity of the vessel which it replaces. Article 4 This Regulation shall enter into force on 1 January 1989. It shall apply until 31 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission 28 . 12. 88 Official Journal of the European Communities No L 359/37 ANEXO  BILAG  ANHANG  17APAPTHMA  ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Letras y cifras exteriores de identification Nombre del barco Indicativo de llamada de radio Puerto de registro PotÃ ªncia del motor (kW) Havnekendings ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs ­ buchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen MotorstÃ ¤rke (kW) EÃ ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã §Ã µÃ ¯Ã ± Kai Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¹ avayv(&amp;picni5 'OÃ ½Ã ¿Ã ¼Ã ± oKd(pou5 AÃ Ã ¹Ã ¸Ã ¼Ã Ã § Ã ºÃ »Ã ®Ã Ã ·? Ã ±Ã Ã Ã Ã ¼Ã ¬Ã Ã ¿Ã Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã § vtioW »yrioTi5 IÃ Ã Ã Ã § Ã ºÃ ¹Ã ½Ã ·Ã Ã ®Ã Ã ¿? (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) Numero d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) Identificacao externa letras + numeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / BEÃ Ã IO / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA A B B BOU BOU BOU BOU K K N N N O O o o o o o o o o o 2 42 601 4 6 7 24 8 13 22 555 782 20 32 62 64 82 100 101 110 142 211 225 Nancy Branko Van Maerlant Astrid Anja De Enige Zoon Beatrix Yvonne Vijf Gebroeders Zeester Valentino Nancy Goewind Roland Seabird II Black Jack St. Antoine Emilie Benny Jeaninne-Margaret Hermes Christoph Normankim OPAB OPBP OPYA OPAD OPAF OPAG OPAX OPAH OPAM OPAV OPVY OQFD OPAT OPBF OPCJ OPCL OPDD OPDV OPDW OPEF OPFL OPIC OPIQ Antwerpen Blankenberge Blankenberge Boekhoute Boekhoute Boekhoute Boekhoute Kieldrecht Kieldrecht Nieuwpoort Nieuwpoort Nieuwpoort Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende 213 184 99 79 103 219 202 217 154 216 110 110 110 55 206 110 138 110 184 192 110 107 184 28 . 12. 88No L 359/38 Official Journal of the European Communities / 1 2 3 4 5 o o o o o o z z z z z z z z z z z. z z 349 455 481 533 552 599 12 31 201 403 430 445 447 472 474 536 548 554 586 The Lady Zeesymphonie BI-SI-TI Virtus Marathon Zeevogel Sabrina Doe Stille Voort Marie-Madeleine Stern Margibel Marina Hurricane Condor Argo Zeevalk Flamingo Lucky Star II Mermaid OPNK OPSC OPTC OPVC OPW OPXQ OPAL OPBE OPHS OPQC OPRD OPRS OPRU OPST OPSV OPVF OPVR OPVX OPXD Oostende Oostende Oostende . Oostende Oostende Oostende Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge 169 184 166 147 99 165 210 132 110 110 184 220 143 154 220 165 110 140 143 DINAMARCA / DANMARK / DANEMARK / Ã ANIA / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E E E E E E , E E E E HV HV HV HV HV HV HV HV HV HV RI 9 16 28 35 45 428 454 562 614 641 3, 6 13 35 41 58 67 73 80 89 450 Monika Ovaj Lakolk Karen Lund Jette Susanne Holmsland Anna-Ester Helle Nymann Leif Brink Rune Egholm Lone Niels Britta Tudsborg Svend Age Havsand Komet Juvredyb Rem Nordlyset Helga-Vera Perkredes XPBF OYML OZMF OUYB OXDU XP3312 OUOT OWCU OWAS OXAO OZYP 5QIX XP3272 OZNX XP3685 XP2918 XP3614 OXTW XP4787 5QEV OXUL Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev RingkÃ ¸bing 110 110 80 200 201 161 169 220 165 214 170 132 92 169 147 197 104 165 144 168 213 ALEMANIA / TYSKLAND / DEUTSCHLAND / TEPMANIA / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC ACC ACC ACC ACC ACC ACC ACC ACC ACC ACC ACC ACC 1 2 3 4 6 7 8 9 10 11 12 13 14 Delphin Emma Nordmark Freya Uranus Elke Orion Ozean Komet Johanne Poseidon Erika Atlantis DCDK DCGK DCBX DCGU DCCA DCGN DCFM DCHJ DCWK DCFL DCJD DDAN Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel 184 92 114 169 175 92 184 219 218 110 184 162 106 28 . 12. 88 Official Journal of the European Communities No L 359/39 l 2 3 4 5 Nordlicht EdelweiÃ  Eltje Looden Gebruder Katrin Germania Mowe Poseidon Insulaner Insulaner Nordstern Gebeca Blume Adler Daggi Robbe Imke Cuxi Seestern Jan Cux Steenreff Heimkehr EdelweiÃ  Johanna Seestern Tanja Berendine AnnÃ ¤us Bruhns Jan Janssen Bruhns Spekulant Gertje Bruhns Heike Jan Bruhns Hoffnung Saphir St6r Delphin Sirius Dithmarschen Else Poseidon Orion Sirius Venus Christine Butjadingen VÃ ¶rut Seerose Bianka EdelweiÃ  Saturn Holsatia Nordwind Polarstern Adler Falke Marschenland Lilli Heimatland DEEY DCPJ DCKC DCGW DB3121 DCBG DCET DCWE DLZN DJIC DJID DFNB DFJO DJLB DFKJ DFBO DIUD DCSY DCIC DCSR DCPE DCRE DETV DESX , DFAT DESC DIZM DECS DDMP DLIL DLIG DDHN DDDT DDGE DLIX DDJB DIRJ DIST DIQQ DIRH DIQL DIQT DIRK DRIQ DIUP Accumersiel Accumersiel Greetsiel Neuharlingersiel Hodorf Bensersiel Bensersiel Borkum Borkum Borkum Burhave Busum Busum Busum BÃ ¼sum BÃ ¼sum BÃ ¼sum Cuxhaven Cuxhaven Cuxhaven Cuxhaven Cuxhaven Cuxhaven Cuxhaven Dangast Dedesdorf Ditzum Ditzum Ditzum Ditzum Ditzum Ditzum Ditzum Dorum Dorum Dorum Dorum Dorum Dorum Dorum Dorum Fedderwardersiel Fedderwardersiel Fedderwardersiel Fedderwardersiel Butjadingen Fedderwardersiel Fedderwardersiel Fedderwardersiel Fedderwardersiel Friedrichskoog Friedrichskobg Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog 175 147 146 145 « 114 184 188 132 183 51 93 70 66 110 125 31 26 104 130 51 103 130 162 88 74 220 110 110 146 51 107 170 220 165 219 146 138 165 130 74 219 199 147 199 184 184 93 184 147 147 138 152 125 152 136 130 152 107 138 ACC 15 ACC 16 AG 8 AZ 5 BAH 2 BEN 1 BEN 2 BOR 1 BOR 2 BOR 5-N BUR 3 BUS 1 BOS 2 BUS 4 BOS 6 BUS 7 BUS 218 CUX 1 CUX 3 CUX 4 CUX 5 CUX 6 CUX 7 CUX 8 DAN 3 DED 1 DIT 1 DIT 2 DIT 3 DIT 4 DIT 5 DIT 6 DIT 18 DOR 2 DOR 4 DOR 5 DOR 8 DOR 12 DOR 13 DOR 15 DOR 16 FED 1 FED 2 FED 3 FED 4 FED 5 FED 6 FED 8 FED 9 FED 10 FRI 1 FRI 3 FRI 6 FRI 7 FRI 18 FRI 20 FRI 23 FRI 35 FRI 36 No L 359/40 Official Journal of the European Communities 28 . 12. 88 1 2 3 4 5 FRI 42 FRI 75 FRI 76 FRI 86 GRE 1 GRE 2 GRE 3 GRE 4 GRE 5 GRE 6 GRE 7 GRE 8 GRE 10 GRE 11 GRE 12 GRE 13 GRE 14 GRE 15 GRE 16 GRE 17 GRE 18 GRE 19 GRE 20 GRE 21 GRE 22 GRE 23 GRE 24 GRE 25 GRE 28 GRE 29 HAR 1 HAR 2 HAR 4 HAR 5 HAR 6 HAR 8 HAR 9 HAR 10 HAR 14 HAR 20 HOO 1 HOO 2 HOO 3 HOO 52 HOO 61 HOR 4 HOR 8 HOR 1 HUS 2 HUS 4 HUS 6 HUS 7 HUS 9 HUS 10 HUS 16 HUS 18 HUS 19 HUS 25 HUS 28 Fahrwohl Luise Anneliese Sirius Edde Erna Horizont Wiking Oberon Albatros Emsstrom Nordsee II Jan Ysker Korsar Condor Jan Looden Zwei GebrÃ ¼der Angelika Odysseus Karl Zink Flamingo Sechs GebrÃ ¼der Sturmvogel Frieda Luise Merkur III Friedrich Conradi Delphin Vorwarts Paloma Gesine Albrecht Jens Albrecht II Hilde Ruth Albrecht Gudrun Albrecht Christine Jens Albrecht Wangerland Georg Albrecht Marion Albrecht Heye Laurenz Hartje Nartiane Aggi Samland Alk Butsch II Falke Heike Stefanie Oland Gila EdelweiÃ  Ramona Falke Friesland Marion Hildegard Zukunft DD4413 DIJK DITD DB5381 DCSJ DCOH DCMU DCRP DCJJ DCCH DCVE DDAY DCEJ DCVO DCRA DCEQ DCEP DCEV DCEP DCVO DCFW DCGO DCGR DCPU DITL DCVW DCME DCDN DCEL DCQM DCMJ DCCD DCLC DCEV DCBU DCGF DJIS DJGO DLYL DDAE DDEP DEPJ DJGJ DCIU DJFU DJGC DJDF DJDW DJGB DJGF DJCH DLYQ Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel v Greetsiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Hooge Hooge Hooge Hooksiel Hooksiel HÃ ¶rnum HÃ ¶rnum Horumersiel Husum Husum Husum Husum Husum Husum Husum Husum Husum Husum Husum 105 147 125 125 146 110 .219 125 220 107 184 147 164 217 147 72 184 124 147 147 132 176 176 147 191 220 221 190 110 219 191 150 147 170 180 220 180 176 170 129 136 184 132 199 110 57 46 110 129 136 85 97 180 184 129 184 184 138 165 28. 12. 88 Official Journal of the European Communities No L 359/41 1 2 3 4 5 HUS 33 HUS 51 LIST 1 LIST 10 NC 211 NC . 458 NEU 149 NEU 225 NEU 226 NEU 227 NEU 228 NEU 229 NEU 230 NEU 231 NEU 235 NEU 240 NEU 241 NEU 243 NEU 245 NEU* 319 NOR 201 NOR 202 NOR 203 NOR 205 NOR 206 NOR 207 NOR 208 NOR 209 NOR 210 NOR 211 NOR 212 NOR 223 NOR 224 NOR 225 NOR 228 NOR 230 NOR 231 NOR 232 NOR 236 NOR 421 NOR 422 ON 180 PEL 1 PEL 2 PEL 3 PEL 9 POG 2 SC 1 SC 2 SC 4 SC 5 SC 6 SC 7 SC 8 SC 14 SC 15 Freya I D6rte Alwine TÃ ¼mmler Lucie Ramona Sonja Condor Keen Tied StÃ ¶rtebeker Gorch Fock II Falke Polaris Medusa Nordlicht Anna I Liebe Seeschwalbe Seestern Nordlicht Roswietha Pirola Sperber Anette Neptun Seestern Erika Sirius Hildegard Helga Alwine Nordlicht Nordland Nordmeer Nordstern Nordsee Nordstrom I Nordstrand Seepferdchen Ute RÃ ¶rbeck Jupiter Yvonne Annemarie Helene Norderoog Jan Godenwind Stolper Bank II Wattenmeer Atlantis Keen Tied Seefuchs Birgit Maret Martina DCPF DCWM DFNZ DCVS DCBG DLYJ DCMO DCGQ DCCX DCFU DDFS DFNS DCJS DCDN DCRK DFND DCEM DCKS DCJS DCHU DCLS DCMI DCPP DCNM DCTH DCTA DCDB DCWV DCKR DCJO DCTA DITX DLHG DJIG DJFK DJDR DLZC DCRD DJHV DICQ DIXG DISU DIUQ DIJR DJIJ DIWD Husum Husum List/Sylt List/Sylt Cuxhaven Cuxhaven Neufeld Neuharlingersiel Neuharlingersiel Neuharlingersiel . Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuhaus Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norderney Nordstrand Nordstrandisch-Moor Fedderwardersiel Pellworm Pellworm Pellworm Pellworm Pogum BÃ ¼sum BÃ ¼sum \ BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum Busum 146 33 110 34 74 147 31 180 166 ' 132 147 147 125 184 110 147 114 146 213 118 213 184 169 165 197 147 180 107 103 102 110 110 72 110 185 110 219 110 99 74 24 221 184 132 183 176 146 184 221 184 183 184 184 179 184 184 No L 359/42 Official Journal of the European Communities 28 . 12. 88 1 2 3 4 5 SC 18 SC 20 SC 21 SC 30 SC 32 SC 33 SC 34 SC 36 SC 37 SC 44 SC 45 SC 52 SC 54 SC 55 SC 57 SC 58 SCHL 1 SD 1 SD 3 SD 4 SD 5 SD 6 SD 7 SD 8 SD 9 SD 10 SD 11 SD 12 SD 13 SD 14 SD 15 SD 16 SD 18 SD 19 SD 20 SD 21 SD 22 SD 23 SD 24 SD 25 SD 26 SD 27 SD 28 SD 29 SD 30 SD 31 SD 32 SD 33 SD 34 SD 35 SPI 1 SPI 2 SPI 3 SPI 4 SPI 5 SPI 6 ST 1 ST 2 ST 3 ST 4 ST 5 Gaby Engel Antje Moller : Blauort Beate Wika Cornelia Merkur Dithmarschen Achat Rochelsteert Klaus Groth Bussard Sabine Schwalbe Rebecca SÃ ¼dwind Oderbank Orion Hornsriff Germania Kerstin Hoffnung Cap Arcona Delphin Rugenort Dieksand Bussard Hindenburg Wiking Antares Condor Hanseat Polli Atlantik Albatros Seerose Rungholt Kormoran Odin I Venus Nordfriesland Paloma G Friesland I Teutonia I Jupiter Cormoran Utholm TÃ ¼mmler Marlies Keen Tied Catja Sonny-Boy Skua Mowe Seehund Nixe II Nordstern Seeburg Boreas Nordland Gretel Friesland DITV DIQJ DDEZ DKDV DIUR DJGS DIRV DCSV DIUC DJNR DJHT DJHS DJIW DJRS DKLS DIZQ DITK DFCQ DISX DIRF DIUY DIWK DIRB DFNM DISC DISE DITA DISD DIVW DIUZ DISR DISO DISP DLKA DITY DCWX DITW DLUW DEWG DJFL DIUO DD6372 DFOC DJEE DIXU DQCD DDEW DIQK DFBI DERI DCSP DFBG DJEZ DJBC DJBB DJFH DJDU BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum Husum Busum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum , Busum BÃ ¼sum BÃ ¼sum BÃ ¼sum Busum SchlÃ ¼ttsiel Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Spieka Spieka Spieka Spieka Spieka Spieka TÃ ¶nning TÃ ¶nning TÃ ¶nning Ording TÃ ¶nning 184 168 184 183 184 162 184 100 147 184 , 135 184 162 184 110 206 55 162 184 165 138 184 184 165 184 184 184 173 147 159 184 180 180 182 165 182 184 184 184 147 147 110 181 131 140 129 165 184 146 184 114 169 146 184 187 . 107 162 184 180 125 176 28 . 12. 88 Official Journal of the European Communities No L 359/43 1 2 3 4 5 ST 6 ST 7 ST 8 ST 11 ST 12 ' ST 14 ST 15 ST 17 ST 18 ST 20 ST 21 ST 22 ST 24 ST 26 ST 28 ST 29 ST 30 SU 1 SU 2 SU 3 SU 4 SU 5 SU 6 SU 7 SU 8 SU 9 SU 11 SU 12 SU 13 SU 14 SW 1 TON 1 TON 2 TON 4 TON 15 TON 32 VAR 1 VAR 6 VAR 18 WIT 1 WIT 2 WIT 3 WIT 12 WRE 1 WRE 2 WRE 3 WRE 4 WRE 5 WRE 6 WRE 7 WRE 8 WRE 9 WRE 10 WYK 23 Nis Randers Heimatland Sigrid Sylvia Anja II Eiderstedt Neptun I Tina I GebrÃ ¼der Poseidon Seeschwalbe II Sabine Karl Nohme Wega Gluck Auf Britta Fabian Lundenberg SÃ ¼deroog Theodor Storm Alk Andrea OstpreuÃ en Holstein Heimatland Antares II Anneliese Marianne I Fortuna RÃ ¼mhart Elfriede Paloma Hai Pornstrom Blondi Capella II Sturmvogel Hein Godenwind Helga Kehrwieder Karl-Georg Kleine Liebe Nausikaa Apollo Koralle Falke Wremen Land Wursten Condor Seerose Playboy Neptun Julia Pirat DJGK DLXW DJEP DJFY DJIV DJAF DJHK DLYX DJDC DJHQ DIZY DIUU DJIF DJCE DLZP DJBR DJMP DJDV DJFC DJDM DDBX DJIM DJEL DIRM DLZK DLXU DJES DJDS DJEN DIVK DLZV DJET DJGD DJKW DJES DDBL DJFM DDHQ DDFA DFCM DFBB DESJ DFAZ DEQW DETZ DCFJ DISK DJHL TÃ ¶nning TÃ ¶nning TÃ ¶nning Ording TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning Ording TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning ^ Lundenberg Husum Husum Nordstrand Husum Husum Husum Husum Husum Husum Husum Husum Husum Wyk/Fohr TÃ ¶nning T6nning T6nnirig TÃ ¶nning TÃ ¶nning Varel Varel Varel WittdÃ ¼n WittdÃ ¼n WittdÃ ¼n WittdÃ ¼n Wremen Wremen Wremen Wremen Wremen Wremen Wremen Wremen Wremen Wremen Wyk/F6hr 107 184 184 , 124 165 184 125 165 184 165 184 182 99 184 184 147 213 145 180 176 162 184 184 110 184 165 184 184 88 130 125 74 26 88 99 166 162 147 110 146 137 88 135 132 131 . 169 216 171 110 138 180 184 220 59 FRANCIA / FRANKRIG / FRANKREICH / Ã Ã Ã Ã ÃÃ  / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANCA DK 341077L DK 6594450Y Nautilus Eric Marie Ange FP 7466 FU 4888 Dunkerque Dunkerque 55 180 No L 359/44 Official Journal of the European Communities 28 . 12. 88 l 2 3 4 5 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤Ã © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR BR BR BR BR BR DZ DZ GO GO GO GO HA HA HA HA HA HA HA HA KG KG KG KG KG KW LO LO LO LO NZ NZ NZ OD OL SL SL TH TM TS TK TX TX TX TX UQ UQ UQ UQ UQ UQ WL WL WL 7 10 11 19 23 50 3 7 13 33 52 57 11 13 14 39 41 50 62 75 2 5 6 7 9 144 5 8 11 20 1 12 21 3 37 16 22 15 30 3 10 12 30 50 88 2 3 4 7 16 17 2 5 8 Res Nova Johanna Zeester Adriana Nellie Johanna Alina Nely Rigeja De Hinder Elisabeth Johanna MarÃ ­a Anja Wobbegien Grietje Anna Antje Zeevalk Willem Tjitsche Elizabeth Maris Stella Zeearend Imantje Christina Pieternella Samenwerking Eeltje Jan Zeester Twee Gebroeders Zwarte Arend Spera in- Deo Elly Magdalena Jan Neerlands Hoop Morgenster Nella Lena Elizabeth De Toekomst Bass Rock De Vrouw Naantje Pionier Nienke Deneb Anna Maria Trijntje Grietje Rottum Truus Atlantis Greetje Zeester Grietje Albatros PFDQ PGEL PFDJ PCMH PGFS PHAU PEKN PIXY PDWR PFWH PIWG PDKC PGTD PHIB PICL PFSK PFOF PDPH PEGQ PEKH Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Delfzijl Delfzijl Goedereede Goedereede Goedereede Goedereede Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Kortgene Kortgene Kortgene Kortgene Kortgene Katwijk Ulrum-Lauwersoog ¢ Ulrum-Lauwersoog Ulrum-Lauwersoog Ulrum-Lauwersoog Terneuzen Terneuzen Terneuzen Goedereede-Ouddorp Oostdongeradeel Goedereede-Stellendam Goedereede-Stellendam Tholen Termunten Terschelling Texel Texel Texel Texel Texel Usquert Usquert Usquert Usquert Usquert Usquert Westdongeradeel Westdongeradeel Westdongeradeel 221 221 136 165 179 221 174 177 221 221 113 218 113 113 134 134 132 166 154 221 221 221 221 221 221 221 124 206 175 134 83 114 99 188 96 113 124 221 128 90 125 221 177 188 221 125 143 162 184 147 121 114 221 92 28 . 12. 88 Official Journal of the European Communities No L 359/45 1 2 3 4 5 WL 15 Monte Tjerk Westdongeradeel 107 WON 29 Albertje I Wonseradeel 136 WON 43 Vaya con Dios PIFI Wonseradeel 113 WON 77 Wietske PIRC Wonseradeel 121 WR 3 Noordster \ Wieringen 184 WR 10 Petrina PGSD Wieringen 188 WR 16 Catharina Judit l Wieringen 71 WR 21 Jente PCLL Wieringen 169 WR 24 Sjierkje Melanie PHNR Wieringen 114 WR 27 Visarend Wieringen 177 . WR 54 Cornelis Nan || Wieringen 169 WR 57 Jacoba PEYB Wieringen 169 WR 60 Verwachting PIGG Wieringen 138 WR 71 Marry An PFVJ Wieringen 132 WR 72 Alberta PCFK Wieringen 169 WR 75 Sandra Petra PHIG Wieringen 177 WR 77 Ananjah Conzelo PCQZ Wieringen 218 WR 89 Geja Anjo || Wieringen 175 WR 98 Else Jeanette PDXK Wieringen 179 WR 102 Limanda PFOV Wieringen 118 WR 106 Alida Catherina Wieringen 134 WR 107 Jannie Diana PFAE Wieringen 134 WR 122 Jumbo PFFQ Wieringen 221 WR 123 Jitske Wieringen 123 WR 128 Concordia PDJQ Wieringen 210 WR 131 Twee Gebroeders Wieringen 74 WR 171 Gea Catherina PEGS Wieringen 125 WR 213 Simone PHMP Wieringen 221 YE 138 Wilhelmina Il Reimerswaal-Yerseke 221 ZK 2 Jacob Geer Truida PEYM Ulrum-Zoutkamp 188 ZK 5 Ora et Labora Il Ulrum-Zoutkamp 169 ZK 8 Bjorn \\ Ulrum-Zoutkamp 128 ZK 9 Drie Gebroeders Ulrum-Zoutkamp 188 ZK 11 Hoop op Zegen Ulrum-Zoutkamp 188 ZK 12 Louwina Il Ulrum-Zoutkamp 174 ZK 15 Lambert ' \\ Ulrum-Zoutkamp 169 ZK 18 Levenslang Ulrum-Zoutkamp 138 ZK 34 Vier Gezusters PIGJ Ulrum-Zoutkamp 202 ZK 44 Vier Gebroeders \ Ulrum-Zoutkamp 174 ZK 54 Goede Verwachting Ulrum-Zoutkamp 138